It was not error for the court to charge the jury as follows: "In other words, gentlemen, the issue in this case is whether Miss Usry is entitled to receive simple rent or whether she is entitled to receive *Page 783 
double rent," on the ground that the charge failed to define to the jury tenancies at will and at sufferance. Under the evidence, the contract between the landlord and tenant was for two weeks or for the remainder of the year, 1944. If the contract was for two weeks, the tenant was holding over as a tenant at sufferance and was subject to dispossession; if the contract was for the remainder of the year, 1944, he was in lawful possession of the premises and not subject to dispossession. The court did not err in charging the excerpt to, for the reason assigned that in this charge the court plainly and distinctly told the jury that, if the contract was for two weeks, the tenant would be liable for double rent, and that, if the contract was for the remainder of the year, 1944, he would not be liable for double rent. There was no evidence authorizing a finding that there was a tenancy at will. There was no assignment of error on the excerpt on the ground that, if the contract was for the remainder of the year, 1944, the tenant would not be liable for single rent under a dispossessory-warrant proceeding. The court did not err in overruling the motion for a new trial.
Judgment affirmed. Sutton, P. J., and Parker, J.,concur.
                       DECIDED SEPTEMBER 7, 1945.